Citation Nr: 0638537	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  96-37 185	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric 
condition, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father




ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1989 to 
September 1995.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2000, the Board remanded this matter to the RO to 
afford the veteran the opportunity to have a hearing before 
the Board.  A hearing was held before the undersigned in 
March 2003.  In August 2003, this case was once again 
remanded by the Board for additional development, which has 
been accomplished.  The claim has been returned to the Board 
for further appellate consideration.

It is noted that the issues of entitlement to service 
connection for skin and low back disorders were previously 
before the Board and remanded to the RO for further 
development.  Those claims were granted by the RO in a 
December 2005 rating decision.  As there has been a full 
grant of benefits with regard to the skin and low back 
disorders, these claims are no longer for appellate 
consideration and will not be further addressed.  


FINDING OF FACT

On October 17, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).   Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).   The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.



ORDER

The appeal is dismissed.





		
Michelle L. Kane
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


